
	
		II
		109th CONGRESS
		2d Session
		S. 3967
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the International Trade Commission to report
		  on the specific impact of each free trade agreement in force with respect to
		  the United States on a sector-by-sector basis, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Trade Agreement Assessment
			 Act.
		2.ITC
			 Report
			(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, 5 years after the date of the enactment of this Act, and every 5
			 years thereafter, the International Trade Commission shall submit a report to
			 Congress on each free trade agreement in force with respect to the United
			 States. The report shall, with respect to each free trade agreement, contain an
			 analysis and assessment of the analysis and predictions made by the
			 International Trade Commission, the United States Trade Representative, and
			 other Federal agencies, before implementation of the agreement and actual
			 results of the agreement on the United States economy.
			(b)Contents of
			 reportEach report required by subsection (a) shall contain the
			 following:
				(1)With respect to
			 the United States and each country that is a party to a free trade agreement,
			 an assessment and quantitative analysis of how each agreement—
					(A)is fostering
			 economic growth;
					(B)is improving
			 living standards;
					(C)is helping create
			 jobs; and
					(D)is reducing or
			 eliminating barriers to trade and investment.
					(2)An assessment and
			 quantitative analysis of how each agreement is meeting the specific objectives
			 and goals set out in connection with the implementation of that agreement, the
			 impact of the agreement on the United States economy as a whole, and on
			 specific industry sectors, including the impact the agreement is having
			 on—
					(A)the gross
			 domestic product;
					(B)exports and
			 imports;
					(C)aggregate
			 employment, and competitive positions of industries;
					(D)United States
			 consumers; and
					(E)the overall
			 competitiveness of the United States.
					(3)An assessment and
			 quantitative analysis of how each agreement is meeting the goals and objectives
			 for the agreement on a sector-by-sector basis, including—
					(A)trade in
			 goods;
					(B)customs matters,
			 rules or origin, and enforcement cooperation;
					(C)sanitary and
			 phytosanitary measures;
					(D)intellectual
			 property rights;
					(E)trade in
			 services;
					(F)electronic
			 commerce;
					(G)government
			 procurement;
					(H)transparency,
			 anti-corruption; and regulatory reform; and
					(I)any other issues
			 with respect to which the International Trade Commission submitted a report
			 under section 2104(f) of the Bipartisan Trade Promotion Authority Act of
			 2002.
					(4)A summary of how
			 each country that is a party to an agreement has changed its labor and
			 environmental laws since entry into force of the agreement.
				(5)An analysis of
			 whether the agreement is making progress in achieving the applicable purposes,
			 policies, priorities, and objectives of the Bipartisan Trade Promotion
			 Authority Act of 2002.
				
